DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to an apparatus, classified in F25D19/006.
II. Claims 18-20, drawn to process of using, classified in F28F13/00.
Inventions Group I and Group II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed Group I does not require a second thermal path connector and a second actuatable connector as claimed in Group II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
This application contains claims directed to the following patentably distinct species:
Species A, Figures 1A-1B;
Species B, Figures 2A-2C;
Species C, Figures 3A-3B;
Species D, Figures 4A-4C;
Species E, Figures 5A-5B;
Species F, Figures 6A-6B;
Species G, Figure 7;
Species H, Figures 8A-8B;
Species I, Figure 9A-9B;
Species J, Figures 10A-10B;
Species K, Figures 11A-11B;
Species L, Figures 12A-12B;
Species M, Figures 13A-13E;
Species N, Figures 18;
Species O, Figure 19;
Species P, Figure 20;
Species Q, Figure 21.
Upon election of a species above, please elect the following subspecies:
Species MM, Figures 14A-14B; 
Species LL, Figures 15A-15B; 
Species II, Figures 16A-16B; 
Species GG, Figures 17A-17B.
The species are independent or distinct because Species A describes temperature-controlled unit 110 may be connected to a temperature-controlling device 105 via a thermal path connector 130, Species B describes the temperature-controlling device 205 may be shifted away from the thermal path connector 230, which may separate the conductive interface 235, breaking the thermal path between the temperature-controlled unit 210 and temperature-controlling device 205. Actuating the temperature-controlling device 205 away from the conductive surface 235 may compress the bellows 225, Species C describes the thermal path connector 330 may penetrate the vacuum jacket 355 as it connects to the temperature-controlled unit 310. In some aspects, a plurality of conductive surfaces may connect to the thermal path connector 330 to disseminate the transferred thermal energy into the temperature-controlled unit 310, the dispersion of this thermal energy may be supplemented by a convection device 340, Species D describes actuation mechanism 418 and pivot mechanism 422 that may adjust the position of the thermal path connector 430, Species E describes the temperature-controlling device connector 520 may retract from the thermal path connector 530 when the thermal path is disrupted, Species F describes breaking a thermal path at a conductive surface 635, particularly where the thermal path is insulated in a vacuum jacket, Species G describes an actuator mechanism 718 wherein actuation shifts a temperature-controlled unit 710, installed on the exterior of the temperature control system, and a motor of the actuator mechanism 718 may be installed around the flexible bellows 725, Species GG describe a temperature control system 1700 may utilize an array of temperature-controlled unit 1710 that may allow for more precise temperature control of a load, may be thermally connected to a load at various positions, Species H describe temperature control system 800 may comprise a power sensor 860, which may monitor power levels. The power sensor 860 may detect when a power level falls below a predefined threshold level, wherein detection may cause activation of the pivot mechanism 822, Species I describes temperature control system 900 may comprise multiple conductive surfaces 935, 936 which may further reduce heat leak during power loss, the conductive interfaces 935, 936 may be located between the temperature-controlling device 905 and the thermal path connector 930, and  an actuation mechanism 918 may shift the thermal path connector 930, wherein the actuator mechanism 918 may be activated when power loss is detected, Species II describes the visual indicator 1670 may show a temperature, time of power loss, and amount of time for the temperature- controlled unit to begin loss of temperature control. As non-limiting examples, when power is supplied, the visual indicator 1670 may indicate the current temperature of the temperature- controlled unit, the target temperature of the temperature-controlled unit, status of the temperature-controlling device, power status, or maintenance indicators, Species J describes wherein control of the thermal path occurs electromagnetically, and the magnet 1052 on the thermal path connector 1030 may be activated and attract the magnet 1053 on the temperature-controlling device 1005, Species K describe the thermal path connector 1130 may be contained in a vacuum jacket 1155, wherein the actuator mechanism 1118 may be completely contained within the vacuum jacket 1155 or may operate outside the vacuum jacket 1155, Species L describes temperature control system 1200 with a container 1250 within a temperature-controlled unit 1210, in which the container 1250 may contain phase change material that may retain thermal energy, Species LL describes the conductive interface 1535 may extend from the thermal path connector to the hinges of the lid. This may allow thermal energy transference to phase change material stored within the lid of the temperature-controlled unit 1510, Species M describes the temperature-controlled unit may utilize another vacuum jacket 1355 to insulate the temperature within the temperature-controlled unit 1310, a convective fan may be positioned in the center of the base of the temperature-controlled unit 1310, container 1315 comprises a lid 1367 and an opening 1317, Species MM describes the temperature-controlled unit may comprise an insulated vacuum jacket 1455 that may contain a medium to assist in providing additional insulation, Species N describe a temperature control system 1800 may utilize a plurality of zones 1810 that may allow for varied temperature control of a plurality of loads, Species O describe an exemplary cycle of connecting and breaking a thermal path within a thermal system, Species P describes method steps for breaking a thermal path in response to a detected loss in power, and Species Q describes method steps for engaging a thermal path upon receipt of power. 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763